Citation Nr: 1721298	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  11-22 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than January 25, 2010, for the grant of service connection for bilateral hearing loss and tinnitus


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to August 1954.  During the pendency of this matter, the Veteran died in July 2014.  The Appellant has been substituted as the claimant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an ear condition and ringing in the ears was denied in a March 1955 rating decision; the Veteran did not apply for review on appeal nor was any new and material evidence received within the appeal period.

2.  The Veteran's petition to reopen his claim for service connection for bilateral hearing loss and tinnitus was received on January 25, 2010.

3.  There is no communication of record until January 25, 2010, after notice of the March 1955 rating decision; therefore, there is nothing that can be construed as a formal or informal claim of service connection for hearing loss or tinnitus or as an application to reopen the previously denied claim for an ear condition or ringing in the ears during that time period.


CONCLUSIONS OF LAW

1.  The March 1955 rating decision that denied service connection for an ear condition and ringing in the ears is final.  38 U.S.C. § 709 (1952); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (effective January 25, 1936 to December 31, 1957); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. An effective date earlier than January 25, 2010, is not warranted for the award of service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.400, 3.816, 3.3114 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

This appeal arises from the Veteran's disagreement with the effective date assigned in the June 2010 rating decision.  Courts have held that once service connection is granted the claim is substantiated and further appealable issues, such as the effective date, are "downstream" issues and therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, notice as to the criteria for the establishment of effective dates was provided to the Veteran in a March 2010 letter.

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2016) to assist the Veteran.  Lay statements from the Veteran and the Appellant are of record.  An examination or medical opinion is not required in this case.  The issue of earlier effective date in this case turns on the evidence of record prior to the current effective date.  The issue of an earlier effective date in this case does not turn on a medical question.

The Board acknowledges that there may be outstanding treatment records that have not been associated with the claims file and that medical records have been received since the date of the last AOJ adjudication.  However, the Board finds that the Appellant is not prejudiced by the absence of outstanding records and the lack of AOJ consideration of the additional records.  Even assuming that the treatment records revealed an earlier diagnosis of a hearing loss disability, the effective date for the grant of service connection could not predate the receipt of the Veteran's claim for service connection.  See 38 C.F.R. § 3.400 (2016) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice with proceeding to adjudicate the issue on the current record.  Moreover, the records received after the date of the last AOJ adjudication are not pertinent.

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the claim, de novo.

Effective Date of Service Connection for Hearing Loss and Tinnitus

The effective date for the grant of service connection based on an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5100(b)(1) (West 2014); 38 C.F.R. § 3.400(b) (2016). 
Retroactive effective dates are allowed to a certain extent in cases where a grant or increase of compensation is awarded pursuant to a liberalizing law.  38 U.S.C.A. § 5110 (g) (West 2014); 38 C.F.R. § 3.114 (a) (2016). 

In this case, the Veteran filed a claim of entitlement to service connection for an ear condition and ringing in the ears which was denied in the March 1955 rating decision.  The Veteran was notified of the decision and of actions he could take to appeal the case in a March 1955 correspondence from VA.  The Veteran did not apply for review on appeal nor was any new and material evidence received within the appeal period.  No further correspondence, communication, or evidence was received or associated with the claims file until January 25, 2010.  Therefore, there is nothing that can be construed as a formal or informal claim of service connection for hearing loss or tinnitus or as an application to reopen the previously denied claim for an ear condition or ringing in the ears during that time period.  The Veteran's claim and/or petition to reopen his claim of service connection for bilateral hearing loss and tinnitus was received on January 25, 2010, warranting an effective date of January 25, 2010, as currently assigned.  

Although the Veterans Benefits Management System (VBMS) shows that service treatment records were received on June 23, 2015, the Board finds this receipt date in VBMS to be erroneous.  In that regard, the June 2010 rating decision lists these service treatment records as evidence that was considered.  The Board also finds that these records were considered in rendering the March 1955 rating decision.  The Board bases this finding on the reference to "service record of incurrence or treatment for ... an ear condition...."  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply with respect to reconsideration of a claim.

As the March 1955 rating decision is final and there is no communication of record thereafter until January 25, 2010, an effective date earlier than January 25, 2010, is not warranted.


ORDER

Entitlement to an effective date prior to January 25, 2010, for the grant of service connection for bilateral hearing loss and tinnitus is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


